DETAILED ACTION

	Claims 1-19 are cancelled. 
Claim 20-39 have been amended.  
	Claims 20-39 are pending.
Remark of Applicants has been considered. 
 
Reason for allowance
 
 
Claims 20-39 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a semiconductor device comprising:
a first section including a first semiconductor substrate and a first wiring layer, the first wiring layer including a first wiring, a second section including a second semiconductor substrate and a second wiring layer, wherein the first section and the second section are stacked such that the first wiring layer and the second wiring layer face each other, and a through electrode extending through the first section to the second wiring layer of the second section in a cross-sectional view, and electrically connecting the first wiring layer with the second wiring layer, wherein, in the cross-sectional view, a first width of the first wiring at a first side of the first wiring is greater than a second width of the first wiring at a second side of the first wiring opposite the first side. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818